The plaintiff in this action seeks to recover damages for personal injuries suffered when certain celluloid waterwaving combs caught fire or exploded in her hah as she was in the process of drying it by means of an electric lamp. While she alleges two causes of action, one on implied warranty and the other in negligence, the case was submitted to the jury, without objection, solely on the question of negligence. The verdict was for the defendant. Judgment and order denying plaintiff’s motion to set aside the verdict and for a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.